Citation Nr: 0208996	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-40 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
tingling sensation of the body, fatigue, memory loss and 
headaches due to undiagnosed illness.

2.  Entitlement to service-connection for patello femoral 
pain syndrome (claimed as joint pain [arthralgia] due to 
undiagnosed illness).  

3.  Entitlement to service-connection for depression as 
secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1967 to June 1969 
and from March 1985 to July 1991.  He served in Southwest 
Asia during Operation Desert Storm.

This case comes before the Board of Veterans' Appeals (Board) 
from a several decisions of the North Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 1995 entitlement service-connection for 
tingling sensation in the body; fatigue; memory loss; 
headaches; and joint pain of the knees due to undiagnosed 
illness was denied.  In December 1999 the Board granted 
service-connection for tingling sensation of the body, 
fatigue, memory loss and headaches due to undiagnosed illness 
and remanded the issue of entitlement to service-connection 
for joint pain of the knees for further development.  

In a May 2000 rating decision the RO granted service-
connection for tingling sensation of the body, fatigue, 
memory loss and headaches due to undiagnosed illness and 
assigned a non-compensable evaluation.  The RO also continued 
to deny the veteran's claim of entitlement to service-
connection for joint pain of the knees due to undiagnosed 
illness and renamed the disability as patello femoral pain 
syndrome (claimed as joint pain [arthralgia] due to 
undiagnosed illness).  The veteran appealed.  In a May 2001 
rating decision the RO denied the veteran's claim of 
entitlement to service-connection for depression as secondary 
to a service-connected disability.  


FINDINGS OF FACT

1.  The veteran's tingling sensation of the body, fatigue, 
memory loss and headaches due to undiagnosed illness are not 
shown to be incapacitating, requiring bed rest and treatment 
by a physician.  

2.  The veteran has not been shown by competent medical 
evidence to suffer from patello femoral pain syndrome 
(claimed as joint pain [arthralgia]), which can be related to 
his period of service, or to an undiagnosed illness.  

3.  The veteran does not allege, and the evidence does not 
otherwise suggest, that he has depression that was directly 
incurred in or aggravated during service.

4.  There is competent medical evidence of record showing 
that there is no nexus, or link, between the veteran's 
depression and his service-connected congestion, shortness of 
breath, tingling sensation of the body, fatigue, memory loss 
and headaches due to undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
tingling sensation of the body, fatigue, memory loss and 
headaches due to undiagnosed illness have not been met at any 
time since the initial grant of service-connection.  38 
U.S.C. § 1155, 5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159); 38 
C.F.R. §§ 4.7, 4.88b, Diagnostic Codes 8863 and 6354 (2001).  

2.  Patello femoral pain syndrome (claimed as joint pain 
[arthralgia] due to undiagnosed illness) was not incurred in 
or aggravated by service, nor may it be related to service in 
the Persian Gulf.  38 U.S.C. §§ 1101, 1110, 1131, 1117, 
5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.317 (2001).  

3.  Depression was not incurred in active service, nor is it 
proximately due to, or the result of a service-connected 
disability.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107(b) 
(2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The July 1995, September 1995, January 1996, February 1997, 
June 1997, May 2000 and May 2001 rating decisions, the 
September 1995, August 2000 and April 2002 Statements of the 
Case, as well as the January 1996, March 1996, April 1996, 
February 1997, June 1997, September 1997, August 1998, 
October 1998, February 1999, March 1999 and May 2000 
Supplemental Statements of the Case informed the veteran of 
the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C. §§ 5102, 5103A 
(2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R § 3.159(b)).  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C. § 5103A (2002); 66 Fed. Reg. 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  The veteran was 
afforded VA examinations in October 1994, December 1994, 
February 2000 and September 2000.  See 38 U.S.C. § 5103A 
(2002); 66 Fed. Reg. 45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(4)).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Initial Evaluation 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C. § 1155 (2002); 
38 C.F.R. Part 4 (2001).  In so doing, it is the Board's 
responsibility to weigh the evidence before it.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making a determination, 
the Board has carefully reviewed the pertinent medical 
evidence, including the veteran's entire medical history in 
accordance with 38 C.F.R. § 4.1 (2001) and Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The veteran's service-connected tingling sensation of the 
body, fatigue, memory loss and headaches due to undiagnosed 
illness is rated as non-compensable under Diagnostic Codes 
8863 and 6354, as analogous to chronic fatigue syndrome 
(CFS).  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2001) 
provides that a 10 percent rating is warranted for chronic 
fatigue syndrome where symptoms wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or symptoms controlled by 
continuous medication.  Symptoms which are nearly constant 
and restrict routine daily activities by less than 25 percent 
of the pre-illness level, or; which wax and wane, resulting 
in periods of incapacitation of at least two but less than 
four weeks total duration per year warrant a 20 percent 
evaluation.  Symptoms which are nearly constant and restrict 
routine daily activities to 50 to 75 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least four but less than six weeks 
total duration per year warrant a 40 percent evaluation.  
Symptoms which are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year 
warrant a 60 percent evaluation.  Symptoms which are nearly 
constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care warrants a 100 percent evaluation.  For 
the purpose of evaluating this disability, the condition will 
be considered incapacitating only while it requires bed rest 
and treatment by a physician.  38 C.F.R. § 4.88b at Note.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial compensable evaluation for tingling sensation of 
the body, fatigue, memory loss and headaches due to 
undiagnosed illness.  In August 1994 the veteran reported 
fatigue for 2 to 3 months.  At the October 1994 VA 
examination the veteran reported memory loss, fatigue, 
weakness, tingling sensations.  He stated that he was unable 
to work more than 2-3 days a week as a carpet layer because 
of these symptoms.  He had pounding headaches.  The 
neurological examination was physiologic.  There was no 
migraine headaches, tics and paramyoclonus complex, or 
chorea, choreiform disorder.  In August 1995 the veteran 
complained of malaise and fatigue.  In November 1995 the 
veteran reported decreased energy, fatigue all of the time 
and occasional headaches.  The veteran reported fatigue in 
February and August 1996.  The fatigued continued in February 
1997.  

A 10 percent evaluation contemplates symptoms, which wax and 
wane and result in periods of incapacitation of at least one 
week but less than two weeks during the year or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  A period of incapacitation entails bed 
rest and treatment by a physician.  Id. at Note.  The 
evidence above does not show that that the veteran's symptoms 
are incapacitating, entailing bed rest and treatment by a 
physician.  A compensable evaluation requires at least one to 
two weeks of incapacitation.  The Board finds that the 
veteran's symptoms related to his tingling sensation of the 
body, fatigue, memory loss and headaches due to undiagnosed 
illness are no more than 0 percent disabling.  See id. 

The veteran, his family and friends are competent to report 
his symptoms; however, to the extent they have stated the 
veteran's tingling sensation of the body, fatigue, memory 
loss and headaches due to undiagnosed illness warrants an 
increased evaluation, the medical records do not substantiate 
their assertions.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran, his family and friends 
statements, even if sworn, in support of a claim for monetary 
benefits.  Therefore, a compensable evaluation for tingling 
sensation of the body, fatigue, memory loss and headaches due 
to undiagnosed illness is not warranted.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert, 1 Vet. App. 49, 55 (1990).

II.  Service-Connection 

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C. §§ 1110, 1131 (2002); 38 C.F.R. §§ 3.303, 
3.304 (2001).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000).  

A.  Patello Femoral Pain Syndrome 

Service medical records do not show that the veteran 
complained of or was seen for any knee disorders.  

The October 1994 VA examination diagnosis was chronic 
arthralgias of both knees.  The VA examiner indicated that 
the cause was not diagnosed on clinical and radiographic 
examinations.  Between November 1995 and August 2000 the 
veteran was seen for complaints of myalgia.  The February 
2000 VA examination diagnosis was patello femoral pain 
syndrome.  The bilateral knee x-ray was normal.  

The service medical records do not show a knee disease or 
injury.  The medical evidence of record does not show a nexus 
or link between the veteran's current patello femoral pain 
syndrome and any disease or injury incurred in service.  See 
Boyer, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Maggitt, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard, 13 Vet. App. 546, 
548 (2000); Collaro, 136 F.3d 1304, 1308 (Fed. Cir. 1998); 
Mercado-Martinez, 11 Vet. App. 415, 419 (1998) ("In order for 
service connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas, 3 Vet. App. 542, 548 (1992).  The veteran, as a lay 
person, lacks the medical training and expertise to attribute 
the current patello femoral pain syndrome to service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board has considered the veteran's contentions regarding 
undiagnosed illness.  Pursuant to 38 U.S.C. § 1117 (2002), 
service connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater of 
operations during Persian Gulf War, or to a degree of 10 
percent or more following such service.  The law specifically 
limits entitlement under these special provisions to 
disabilities, which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2001).  In this 
instance, the issue is whether the patello femoral pain 
syndrome is manifest to a degree of 10 percent or more.  

A knee disorder manifested to a degree of 10 percent or more 
requires objective clinical evidence of knee ankylosis 
(Diagnostic Code 5256); other impairment of the knee with 
recurrent subluxation or lateral instability (Diagnostic Code 
5257); dislocation or removal of a semilunar cartilage 
(Diagnostic Code 5258 and 5259); impairment of tibia and 
fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic 
Code 5263).  38 C.F.R. § 4.71a (2001).  A 10 percent 
disability rating is warranted for flexion limited to 45 
degrees or extension limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2001).  Normal 
flexion and extension of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2001).  

At the October 1994 VA examination the knees were within 
normal limits.  There was no swelling or deformity.  There 
was no subluxation or lateral instability, non-union with 
loose motion or malunion.  Bilateral knee extension was to 0 
degrees and flexion was to 150 degrees.  At the February 2000 
VA examination there was no edema, no increased erythema over 
the veteran's knees.  He had no abnormal motion.  No 
ankylosing was present in his flexion or extension.  The 
veteran had no limitation of bilateral knee motion.  
Extension was from 0 degrees.  The veteran reported achiness 
at 80 degrees of flexion bilateral but was able to go to 150 
degrees without any restriction.  There was no instability in 
weight bearing and coordination was intact.  The examiner 
commented that the patello femoral pain syndrome was seen as 
a non-severe impairment with no limitations.  

There is an absence of objective indication that the patella 
femoral pain syndrome is manifest to a degree of 10 percent 
or more as the October 1994 and February 2000 VA examinations 
were normal.  Thus, service-connection for patella femoral 
pain syndrome as due to undiagnosed illness is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C. § 5107(b); 38 
C.F.R. § 4.3; Alemany, 9 Vet. App. 518, 519 (1996); Gilbert, 
1 Vet. App. 49, 55 (1990).

B.  Depression as Secondary to a Service-Connected Disability 

Secondary service-connection may be granted for a current 
disability that competent evidence shows is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2001).  

The veteran does not allege, and the evidence does not 
otherwise suggest, that his depression was directly incurred 
in or aggravated during service, or which may be presumed to 
have been so incurred.  Consequently, the Board need not 
discuss that basis of granting service connection.  See 38 
U.S.C. §§ 1110, 1131 (2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).  Rather, in this particular appeal, the veteran 
alleges that his depression is proximately due to or the 
result of his already service-connected congestion, shortness 
of breath, tingling sensation of the body, fatigue, memory 
loss and headaches due to undiagnosed illness.  38 C.F.R. § 
3.310(a).  

Upon consideration of all the evidence of record, the Board 
finds that the veteran's depression was not proximately due 
to or the result of his service-connected congestion, 
shortness of breath, tingling sensation of the body, fatigue, 
memory loss and headaches due to undiagnosed illness.  Since 
the veteran is a lay person, he does not have the necessary 
medical expertise or training to give a probative opinion on 
the dispositive issue of medical causation-to etiologically 
link his depression to his service-connected disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); King 
v. Brown, 5 Vet. App. 19, 21 (1993).  Instead, he is only 
competent to attest to symptoms.  The September 2000 VA 
examiner opined that the veteran's depression appeared to be 
a separate condition from his diagnosed service-connected 
symptoms.  It was not possible to link his depression to one 
particular physical problem.  

Since the preponderance of the evidence is against the claim 
of service-connection depression either on a direct basis or 
as secondary to the service-connected congestion, shortness 
of breath, tingling sensation of the body, fatigue, memory 
loss and headaches due to undiagnosed illness, the benefit-
of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); 38 
C.F.R. § 4.3; Alemany, 9 Vet. App. 518, 519 (1996); Gilbert, 
1 Vet. App. 49, 55 (1990).


ORDER

An initial compensable evaluation for tingling sensation of 
the body, fatigue, memory loss and headaches due to 
undiagnosed illness is denied.  

Service-connection for patello femoral pain syndrome is 
denied.  

Service-connection for depression is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

